Exhibit 10.2

 

MASTER SERVICES AGREEMENT

 

THIS MASTER SERVICES AGREEMENT (the “Agreement”), effective as of January 25,
2018 (the “Effective Date”), is by and between Emmaus Medical, Inc. with its
principal place of business at 21250 Hawthorne Blvd - Suite 800, Torrance, CA
90503 (“Client”) and Publicis Healthcare Solutions, Inc., with its principal
place of business at 1000 Floral Vale Boulevard, Yardley, PA 19067
(“Company”).  Client and Company are sometimes referred to herein individually
as a “Party” and collectively as the “Parties”.

 

WHEREAS, Company is a services provider offering field, contact center,
recruiting and other related services in the pharmaceutical industry; and

 

WHEREAS, Client is a biopharmaceutical company engaged in the discovery,
development and commercialization of innovative treatments and therapies
primarily for rare and orphan disease; and

 

WHEREAS, Client wishes to engage Company to provide the services as further
described herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and intending to be legally bound, the Parties hereto agree as
follows:

 

ARTICLE I

AGREEMENT FRAMEWORK AND STRUCTURE

 

1.1Purpose of the Agreement.  The purpose of this Agreement is to establish an
ongoing services arrangement between Client and Company for the provision of
certain services in relation to Client’s Product(s), as further described herein
and in Statements of Work issued between the parties from time to time, a form
of which is attached as Exhibit A (each an “SOW”).  Services may include, but
may not be limited to, recruiting services, call center services, field services
and other enhanced services as may be provided by Company from time to time
(collectively the “Services”).

 

1.2Execution of Statements of Work. Company shall provide Services only in
accordance with an executed SOW, the terms of which shall include, at a minimum,
a description of the Services to be provided, the anticipated period of
performance, fees, payment terms and any other applicable terms and conditions
as agreed to by the Parties.

 

ARTICLE II

SERVICES

 

2.1Scope of Services.  During the Term, Company may provide to Client, in
accordance with the terms of an executed SOW, the following Services:

 

(a)

Direct Recruiting Services, as more fully described in Exhibit B; and

 

(b)

Contract Sales Organization Services, as more fully described in Exhibit C;

1

--------------------------------------------------------------------------------

 

 

(c)

Capability development services, and

 

(d)

Ancillary services as may be negotiated between the Parties from time to time.

 

2.2Services Exhibits.  Exhibit B and C are hereby incorporated into and made a
part of this Agreement for all purposes.  Company’s performance of any Services
shall be in accordance with the terms established in the applicable Exhibit and
relevant SOW, all of which shall be governed by the terms and conditions set
forth herein.

 

2.3Use of Subcontractors or Third Party Vendors.  Company may, from time to time
engage Subcontractors or Third Party Vendors to perform certain functions which
are integral and/or ancillary to the Services.  In all such cases, the following
shall apply.

 

2.3.1Subcontractors.  Client agrees that Company may engage Subcontractors to
provide Services to Client.  The term “Subcontractor” shall mean any third party
engaged by Company in connection with the Services to perform work integral to
the Services which would customarily be performed solely and directly by
Company.  Company hereby assumes responsibility for the performance of such
Subcontractors as if work performed by Subcontractor were performed by
Company.  Company shall ensure that Subcontractors comply with the terms and
conditions of this Agreement in all material respects.

 

2.3.2Third Party Vendors.  Client agrees that Company may engage Third Party
Vendors from time to time, to be approved by Client in advance.  The term “Third
Party Vendor” shall mean a supplier of goods and/or services which are ancillary
to or supplement the Services to be performed by Company hereunder and which
Company engages on Client’s behalf but does not otherwise exercise any direct
authority or control. Company shall use reasonable efforts to ensure Third Party
Vendors comply with the terms and conditions of this Agreement in all material
respects, provided, however, Company makes no representations or warranties with
respect to such Third Party Vendors and neither Company nor Client shall be
liable for the performance of the same.  Company shall notify Client in advance
of any costs associated with the engagement of Third Party Vendors and no such
costs shall be incurred without Client’s advance written approval.  Execution of
an SOW shall constitute written approval for purposes of this Section 2.3.2.

 

ARTICLE III

RESPECTIVE OBLIGATIONS OF THE PARTIES

 

3.1

Obligations of Company.  

 

3.1.1Company shall perform the Services in accordance with all applicable laws
and regulations, including without limitation, those governing the marketing of
prescription drugs applicable to its obligations hereunder, including but not
limited to those pertaining to fraud and abuse, anti-kickback, physician
self-referrals, off label promotion, interactions with healthcare professionals
(“Applicable Laws”) and Client’s codes of conduct, as provided in writing to
Company.

2

--------------------------------------------------------------------------------

 

 

3.1.2Company shall perform such Services in accordance with the terms of an
applicable SOW, prevailing industry professional and technical standards
applicable thereto and shall employ personnel qualified with the technical
skills, training, and experience needed to perform such Services.

 

3.1.3Company shall not finalize or implement any Service(s) identified in an SOW
until it receives written approval from Client.  

 

3.1.4Company shall promptly notify Client, by telephone and subsequently in
written form, of any events that occur or may occur that materially interrupt or
affect the performance of the Services or the completion of the Services in
accordance with the time frame set forth in the SOW; provided, however, that
except as otherwise set forth in Section 13.1 and for delays caused by Client or
its third party designee, Company shall remain liable for performance of the
Services as set forth in the SOW unless agreed otherwise in writing by Client.

 

3.2

Obligations of Client.

 

3.2.1Client shall timely provide Company with all necessary information and
materials which are required in order for Company to perform the Services, as
specifically enumerated in an SOW or otherwise agreed upon in writing by the
parties.

 

3.2.2Client shall provide Company with reasonable access to its employees and/or
facilities as necessary in order for Company to provide the Services.

 

3.2.3Client shall provide timely approval prior to Company’s performance of any
Services, such approval not to be unreasonably withheld or delayed.  Company
shall not be responsible for any Services delays that result from Client’s delay
in providing approvals as contemplated herein.

 

3.2.4Client shall promptly notify Company, by telephone and subsequently in
written form, of any events that occur or may occur that materially interrupt or
affect the performance of the Services or the completion of the Services in
accordance with the time frame set forth in the SOW.

 

3.2.5Client shall be responsible for the truth, accuracy, and completeness of
information concerning its organization, products, services, competitors or its
industry that Client furnishes to Company for use in providing the Services.

 

3.2.6To the extent Client engages Company to perform Direct Recruiting Services,
any individuals who are recruited by Company but hired by Client shall be deemed
employees of Client (each, only once actually hired by Client, a “Client
Resource”).  Client shall be responsible for the management, oversight and
control of such Client Resource(s), which shall include, without limitation, all
responsibilities and obligations related to payment of compensation, benefits,
taxes and other obligations

3

--------------------------------------------------------------------------------

 

which are ordinarily understood to flow between employer and employee.  Company
is hereby released from all liability resulting from the acts or omissions of
any such Client Resource occurring after such individual has been employed by
Client.

 

ARTICLE IV

FEES AND INVOICING TERMS

 

4.1Client shall pay Company the Fees for Services as set forth in an applicable
SOW.  Company shall submit invoices to Client in accordance with the payment
schedule set forth in each applicable SOW, referencing the appropriate purchase
order number (if applicable).  Client shall pay all invoices within thirty (30)
days from the invoice date.  In addition to all other remedies Company may have,
all past due payments will be subject to a late charge of 1½ % per month or such
lower rate as is permitted by applicable law.

 

4.2Should Client dispute any portion of an invoice, Client shall pay all
undisputed amounts and provide Company written notice of the dispute within
thirty (30) days of the original invoice date.  The parties shall negotiate in
good faith to resolve the dispute within sixty (60) days after Company’s receipt
of notice thereof.  Once resolved, if necessary, Company will issue a corrected
invoice to Client and Client shall pay such corrected invoice within thirty (30)
days of receipt of the corrected invoice.

 

ARTICLE V

CHANGES AND MODIFICATIONS

 

5.1No changes or modifications to this Agreement shall be valid or enforceable
unless agreed to in a written amendment, executed by both Parties.

 

5.2Client and Company may amend certain obligations related to the Services by
written addendum to an SOW.   In the event any change or modification to the
Services results in an increase or decrease in Fees, Company and Client shall
negotiate such Fee adjustments promptly and in good faith.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

6.1Company represents and warrants to Client that Company (i) has the power and
authority to enter into and perform its obligations under this Agreement; (ii)
it is subject to no restrictions that would prevent its ability to perform its
obligations under this Agreement; (iii) it possesses the skills, expertise and
resources required to perform the Services in a professional manner, consistent
with industry standards and in compliance with all Applicable Laws and
regulations; (iv) to the best of its knowledge, no officers, directors,
employees or subcontractors directly performing Services hereunder is listed by
any US Federal agency as being suspended, debarred, excluded or otherwise
ineligible to participate in Federal procurement or non-procurement programs;
and (v) shall comply with all Applicable Laws and regulations in relation to the
Services provided and performing its obligations under this Agreement.

4

--------------------------------------------------------------------------------

 

 

6.2Client represents and warrants to Company that Client: (i) has the power and
authority to enter into and perform its obligations under this Agreement; and
(ii) is subject to no restrictions that would impair its ability to perform its
obligations under this Agreement; and (iii) shall comply with all Applicable
Laws in relation to the Services provided and performing its obligations under
this Agreement.

 

ARTICLE VII

INDEMNIFICATION

 

7.1Company shall indemnify, defend, and hold Client, its affiliates, agents,
directors, officers, and employees (collectively, the “Client Indemnitees”)
harmless from and against any and all loss, liability, claim, damage, and
expense, injury or alleged injury to third parties including reasonable attorney
and litigation fees (collectively, “Losses”) that Client may incur resulting
from any third party claim, suit or proceeding made or brought against Client
relating to the performance of its obligations hereunder and arising from
Company’s (i) gross negligence or willful misconduct, and/or (ii) breach of its
representations and warranties under this Agreement; provided, however, that
Company shall not be obligated to indemnify Client for any Losses arising under
sub-sections (i) and (ii) to the extent that such Losses result from (a) the
breach of this Agreement or any SOW by Client or the gross negligence or willful
misconduct of any of the Client Indemnitees; (b) a matter or matters which the
Company has advised Client in writing of certain risks and Client has elected to
proceed notwithstanding Company’s advice; or (c) any action or inaction by a
Client Resource, including without limitation employment related matters; or (d)
any actions or failures to act by Third Party Vendors.  Client shall give
Company prompt written notice of any indemnifiable claim hereunder; provided
that Company’s obligation to indemnify shall not be excused by any delay in
providing such notice unless such delay materially prejudices the defense of
such claim.  Company’s obligation to indemnify Client shall survive the
expiration or termination of this Agreement.

 

7.2Client shall indemnify, defend, and hold Company, its affiliates agents,
directors, officers, and employers (collectively, the “Company Indemnitees”)
harmless from and against any and all Losses Company may incur resulting from
any third party claim, suit or proceeding made or brought against Company
relating to the performance of its obligations hereunder and arising from: (i)
Client’s gross negligence or willful misconduct, and/or (ii) a breach of its
representations and warranties under this Agreement; (iii) product or other
information, data or materials submitted by or on behalf of Client to Company
Indemnitee, including without limitation any information, data or materials
provided to Company by a third-party provider; (iv) the manufacture, sale,
distribution or use of any of Client’s products or services (including, but not
limited to, product liability claims, personal injury, death and claims that
such manufacture, sale and/or distribution violates the rights of any third
parties or that the advertising, publicity or promotion of Client’s products or
services encourages or induces the violation of the rights of any third
parties); (v) risks that the Company has brought to Client’s attention in
writing and  Client has elected in writing to proceed notwithstanding such
risks; and (vi) any actions or inactions of Client Resources, including without
limitation employment related matters; provided,

5

--------------------------------------------------------------------------------

 

however, that Client shall not be obligated to indemnify Company for any Losses
arising under sub-sections (i)-(v) to the extent that such Losses result from
the gross negligence or willful misconduct of the Company Indemnitees.  Client’s
obligations under this section include payment for all expenses (including
reasonable attorney’s fees and expenses) incurred by a Company Indemnitee in
connection with responding to any subpoena, discovery demand or other directive
having the force of law or governmental inquiry, served upon the Company
Indemnitee or any of its affiliates that relates to Client, its business or its
industry that arises out of any litigation, proceedings or investigations
involving Client.  Company shall give Client prompt written notice of any
indemnifiable claim hereunder; provided that Client’s obligation to indemnify
shall not be excused by any delay in providing such notice unless such delay
materially prejudices the defense of such claim. Client’s obligation to
indemnify the Company Indemnitees shall survive the expiration or termination of
this Agreement.

 

7.3For the purposes of this Article VII, the indemnifying party shall have the
right to control the defense and settlement (upon terms reasonably acceptable to
the indemnitee) of any and all claims, suits or administrative proceedings to
which these indemnities relate.  The indemnified party shall cooperate fully in
the defense of any and all such claims, suits or administrative proceedings.

 

7.4NO PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, LOSS OF PROFIT,
SPECIAL, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES OF ANY KIND WHATSOEVER.

 

7.5COMPANY’S  LIABILITY FOR DIRECT DAMAGES SHALL BE LIMITED AS FOLLOWS: (i) CSO
SERVICES: TWO TIMES (2X) TWELVE (12) MONTHS OF PROGRAM MANAGEMENT AND GENERAL &
ADMINISTRATIVE FEES PAID BY CLIENT (EXCLUDING PASS THROUGH COSTS AND EXPENSES)
UNDER THE APPLICABLE SOW FROM WHICH THE CLAIM AT ISSUE ARISES; (ii) DIRECT
RECRUITING & CAPABILITY DEVELOPMENT SERVICES: 10% OF FEES PAID BY CLIENT UNDER
THE APPLICABLE SOW FROM WHICH THE CLAIM AT ISSUE ARISES.  THE FOREGOING
LIMITATIONS OF LIABILITY IN THIS SECTION 7.5 SHALL NOT APPLY IN CASE OF ANY
THIRD PARTY INDEMNITY CLAIMS PURSUANT TO SECTION 7.1.

 

ARTICLE VIII

CONFIDENTIALITY

 

8.1Each party (the “Receiving Party”) shall keep in strict confidence all
proprietary and confidential information (the “Confidential Information”)
supplied to it by the other party (the “Disclosing Party”) and shall not
disclose such Confidential Information to any third party except with the prior
written approval of the Disclosing Party.  The Receiving Party will not disclose
any Confidential Information except to its employees, agents and affiliates on a
need-to-know basis and under the same obligations of confidentiality as
contained in this Agreement, and will not use any Confidential Information
except for to perform its obligations hereunder.  The Receiving Party agrees
that any Confidential

6

--------------------------------------------------------------------------------

 

Information disclosed to it by the Disclosing Party will remain the sole and
exclusive property of the Disclosing Party and will be returned or destroyed at
the request of the Disclosing Party, but in any event not later than thirty (30)
days from the date of such request or on termination of this
Agreement.  Notwithstanding the foregoing provision, each party may retain one
copy of Confidential Information in its confidential files solely for archival
purposes and any Confidential Information automatically stored as part of its
electronic back-up procedures, provided such Confidential Information cannot be
accessed in the ordinary course of business.

 

8.2The confidentiality obligation does not apply to any Confidential Information
that the Receiving Party can establish by its contemporaneous written records:

 

(a)was publicly known, or otherwise known by the Receiving Party, prior to
disclosure by the Disclosing Party;

 

(b)became publicly known after disclosure by the Disclosing Party without fault
of the Receiving Party;

 

(c)was received by the Receiving Party from a third party not reasonably known
to be under obligations of confidentiality with respect to the disclosure of
such information; or

 

(d)was independently developed by the Receiving Party without the use of any
Confidential Information.

 

8.3In the event that the Receiving Party or anyone to whom it transmits the
Confidential Information pursuant to this Agreement becomes legally required in
any proceeding to disclose any of the Disclosing Party’s Confidential
Information, the Receiving Party shall, to the extent permitted by law and
practicable,  provide the Disclosing Party with prompt notice so that the
Disclosing Party may either seek a protective order or other appropriate remedy
and/or waive in writing compliance with the provisions of this Agreement and the
Receiving Party will cooperate with the Disclosing Party in connection with
seeking any such relief.  In the event that such protective order or other
similar remedy is not obtained, the Receiving Party shall furnish only that
portion of the Confidential Information that it is required to furnish under
applicable law, as determined by counsel for the Receiving Party. The
obligations of this Article VIII shall survive termination of the Agreement for
a period of five (5) years.

 

ARTICLE IX

OWNERSHIP; INTELLECTUAL PROPERTY

 

9.1Company shall make available to Client all data, information, reports,
results, and writings produced on Client’s behalf and as described in an SOW
(“Work Product”) upon creation.  Upon payment in full for Services rendered,
Company shall assign all right, title, and interest in and to Work Product which
will be the sole and exclusive property of Client. Company will promptly
disclose to Client any Work Product arising hereunder.   Any Work

7

--------------------------------------------------------------------------------

 

Product resulting from the Services will be deemed “works for hire” to the
extent permitted by U.S. copyright law.  

 

9.2Notwithstanding anything to the contrary, in no event shall Client have any
title or right to, and Company shall be the sole and exclusive owner of, any
proprietary business information, methods, processes, techniques,  procedures or
software, including, without limitation documentation, .fla files, object code,
protected libraries, source code and development tools used, created or
developed by Company either independently or in concert with any third party
prior to, during or after Company’s performance of Services hereunder; databases
of information and specialized database applications, software applications,
computer programming and/or coding developed by or for Company (other than any
confidential, proprietary information, programs, databases or applications
specifically provided by Client to Company or developed by Company which
incorporates Client’s Confidential Information under a SOW, in either case for
use by Company in the performance of services hereunder) (“Company Materials”);
provided, however, that Company shall grant and hereby grants to Client, its
successors, and assigns, the royalty-free, worldwide, paid-up, nonexclusive
right and license, to the extent required by Client to use, execute, reproduce,
display,  and perform Company Materials which are embedded in or made an
essential  part of any Work Product to allow Client to exercise its full rights
in such Work Product, solely as contemplated herein and in the applicable SOW.

 

ARTICLE X

TAXES

 

Any sales or use taxes or other taxes, fees, duties or levies (other than taxes
on Company’s or an affiliate’s income and/or any personal property taxes)
assessed in any state as a result of the Services covered by this Agreement
shall be the sole responsibility of Client and Client shall indemnify and hold
Company harmless for any failure of Client to pay any such taxes.

ARTICLE XI

INSURANCE

 

11.1Company shall obtain and maintain during the term of this Agreement and for
two (2) years thereafter, at its sole expense, insurance policies in the
following minimum amounts:

 

Commercial General Liability Insurance

Occurrence form including premises - operations coverage, products - completed
operations coverage, coverage for independent Contractors, personal injury
coverage and blanket contractual liability.

 

Limits of Liability

General Aggregate

$2,000,000

Products - Completed Ops Aggregate

$2,000,000

Personal & Adv. Injury Aggregate

$2,000,000

Each Occurrence Limit

$1,000,000

 

8

--------------------------------------------------------------------------------

 

Worker’s Compensation

Limits of Liability

Worker’s Compensation

Statutory

Employer’s Liability

 

 

Each Accident

$500,000

 

Policy Limit - Disease

$500,000

 

Each Employee - Disease

$500,000

 

Coverage shall include all states in which operations are conducted.

 

Umbrella Insurance

Limits of Liability

Annual Aggregate

$1,000,000

Per Occurrence Limit

$1,000,000

 

 

Automobile Liability Policy

Limits of Liability

$1,000,000

 

11.2In the event Company provides Services, as described herein or in any SOW,
for any approved and marketed pharmaceutical products of Client, Client agrees
to maintain full product liability insurance in respect of claims by third
parties for death or personal injury arising out of the use of any such
products, in an amount which shall be customary and accepted in the U.S.
pharmaceutical industry.

 

11.3During the term of this Agreement and for two (2) years thereafter, Company
and Client shall not permit the required insurance coverage(s) to be reduced,
expired, or canceled without reasonable written notice to the other party.  Upon
request, each party shall provide a Certificate of Insurance to the other
party.  

 

ARTICLE XII

TERM AND TERMINATION

 

12.1This Agreement shall commence on the Effective Date and shall continue for a
term of three (3) years.

 

12.2Except as otherwise agreed in an SOW, either Client or Company shall have
the right to terminate this Agreement or any SOW to which it is a party, at any
time, without cause, upon ninety (90) days written notice to the other party
(the “Termination Notice”).  Unless otherwise expressly provided herein, any
termination of this Agreement or a SOW hereunder shall be effective as of the
last day of the applicable notice period or cure period (the “Termination
Effective Date”).  Notwithstanding the foregoing, Client, upon reasonable
advance notice, reserves the right at any time to modify, cancel or stop
individual Services under an SOW without terminating such SOW and, in such
event, Company and Client shall work together to amend the SOW and Company will
promptly take all reasonable steps necessary to carry out Client’s instructions
as agreed to by the parties in such amendment. In

9

--------------------------------------------------------------------------------

 

the case of any cancelled Services, Client shall pay Company for all Services
agreed to, work performed and expenses incurred by Company or a third party in
carrying out Client’s revised instructions, as well as for all pre-approved,
non-cancelable commitments incurred by Company prior to the Termination
Effective Date. In addition, Client shall pay for any termination fees or other
penalties agreed to in an executed SOW, attached hereto.

 

12.3In the event Company or Client becomes insolvent, makes an assignment for
the benefit of creditors, files a petition for bankruptcy, is the subject of a
petition in bankruptcy which is not dismissed within ninety (90) days from the
filing thereof, becomes the subject of any receivership proceeding or admits in
writing its inability to pay its debts generally as they become due, the other
party may immediately terminate this Agreement by written notice of termination
to the other party.

 

12.4In the event either party breaches a material obligation hereunder (the
“Breaching Party”), the other party (the “Non-Breaching Party”) may give the
Breaching Party notice specifying in reasonable detail the breach and requesting
that the breach be cured (the “Cure Notice”). If the Breaching Party fails to
cure the specified breach within thirty (30) days after receipt of the Cure
Notice, the Non-Breaching Party shall have the right to terminate this Agreement
for cause effective upon notice to the Breaching Party (the “Termination for
Cause Notice”).  The Non-Breaching Party’s right to terminate this Agreement
under this paragraph shall automatically expire if the Breaching Party has cured
the breach prior to receipt of the Termination Notice as evidenced by written
agreement by the Non-Breaching Party that the breach has been cured.  The
Non-Breaching Party’s right to terminate shall be in addition to any other
rights and remedies it may have hereunder in law or in equity.

 

ARTICLE XIII

MISCELLANEOUS PROVISIONS

 

13.1Force Majeure.  Each Party shall be excused from the performance of its
obligations (other than payment obligations) under this Agreement in the event
such performance is prevented by conditions arising out of an event of Force
Majeure.  For purposes of this Agreement, a Force Majeure event shall mean
conditions beyond the reasonable control of the party asserting existence of
such conditions including acts of God, acts of nature, regulation or law of any
government, war, civil commotion, terrorists, or similar events which are
entirely outside of a party’s control.  Each Party shall use reasonable efforts
to notify the other Party as promptly as practicable under the circumstances if
it anticipates any delay in performance accordingly and shall resume its
obligations promptly upon cessation of the Force Majeure event at issue.   Each
party shall have the right to terminate this Agreement without penalty should
any Force Majeure event continue, uninterrupted, for a period of sixty (60) days
or more.

 

13.2Notices.  Any notice required or permitted to be given under this Agreement
to any party shall be given by sending such notice, in writing, by certified
mail, nationally recognized overnight courier or personally delivered to the
addresses set forth below:

 

10

--------------------------------------------------------------------------------

 

If to Client:

 

Emmaus Medical, Inc.

21250 Hawthorne Blvd., Suite 800

Torrance, CA 90503

Attn: Chief Financial Officer

 

 

If to Company:

 

Publicis Healthcare Solutions, Inc.

Attn: Chief Financial Officer

1000 Floral Vale Blvd., Ste. 400

Yardley, PA 19067

 

A copy of notices sent to Company shall be sent to:

Re:Sources USA, a Publicis Groupe Company

1 Penn Plaza, 5th Floor

New York, New York, 10119

Attention: Claudia N. Wernick, Assistant Deputy General Counsel

Fax: 646-839-2553

 

13.3Assignment.  Neither party shall assign this Agreement except with the prior
written consent of the other party; provided, however, that any assignment
resulting from a merger, sale of substantially all of the assets or an internal
reorganization of Company shall not constitute an “assignment” for purposes of
this Agreement if substantially all of the Company Personnel directly providing
services to Client hereunder prior to such reorganization will continue to
provide such services to Client after such reorganization.  Client shall have
the full right and authority to assign this Agreement without the consent of
Company to any Client affiliate or to any entity that acquires substantially all
of the equity or assets of Client; provided, however, that Client shall provide
Company at least thirty (30) days’ prior written notice thereof.

 

13.4Independent Contractor.  Except with regard to the purchase of materials and
services on Client’s behalf as authorized under an SOW, Company and Client are
independent contractors with all the attendant rights and liabilities and,
Company is not an agent of or employee of Client.

 

13.5Non-Solicitation.  Unless otherwise agreed by the Parties in an SOW, during
the Term of this Agreement and for a period of one (1) year thereafter, neither
Party shall directly or indirectly, hire or solicit for employment the employees
of the other party who have performed Services under an applicable SOW without
first obtaining the other Party’s written consent.  Nothing in this Section 13.5
shall prevent a Party from hiring an employee of the other Party where such
individual (i) contacted a party on his/her own initiative without direct or
indirect solicitation or encouragement from the hiring party or (ii) otherwise
responds to an independent employment advertisement to the general public.

11

--------------------------------------------------------------------------------

 

 

13.6Entire Agreement.  This Agreement and the exhibits incorporated herein by
reference constitute the entire agreement between the parties relating to the
subject matter hereof and supersede all previous understandings and
agreements.  In the event of any inconsistency between the terms of this
Agreement and any SOW, the terms of this Agreement shall control.

 

13.7Modification.  This Agreement may not be modified orally and no modification
or any claimed waiver of any of the provisions hereof shall be binding unless in
writing and signed by both parties hereto. An e-mail message shall not be deemed
a writing for purposes of amending this Agreement.

 

13.8Severability.  If any part of this Agreement shall be determined to be
invalid or unenforceable by a court of competent jurisdiction or by any other
legally constituted body having jurisdiction to make such determination, the
remainder of this Agreement shall remain in full force and effect, provided that
the part of the Agreement thus invalidated or declared unenforceable is not
essential to the intended purposes of this Agreement.

 

13.9Waiver.  No waiver of any provision or any breach of this Agreement shall
constitute a waiver of any other provision or any other or further breach, and
no such waiver shall be effective unless made in writing and signed by the party
making such waiver.

 

13.10Binding Effect.  The terms of this Agreement shall be binding upon and
inure to the benefit of Company, Client, and their respective successors and
assigns.  

 

13.11Governing Law.  The terms of this Agreement shall be construed and
interpreted under the laws of the State of Delaware.  

 

13.12Dispute Resolution:   In the event any dispute arises regarding the meaning
or interpretation of this Agreement, the parties shall first attempt to resolve
such dispute informally within fifteen (15) business days using internal
escalation procedures.  In the event informal resolution is not achieved within
the stated time period, the parties shall have the right to (1) extend the time
period for informal resolution upon mutual agreement or (2) submit such dispute
to be finally settled by an arbitration panel comprising of one arbitrator
appointed by Client, one arbitrator appointed by Company and a chair who shall
be appointed by the other two arbitrators.  Any such arbitration proceeding
shall be conducted in accordance with the arbitration rules of the American
Arbitration Association and shall be held in Delaware (unless otherwise agreed
by the parties).  The arbitration award shall be final and non-appealable and
such award may be entered in any court having jurisdiction.  

 

13.13Equitable Remedies:  Each of the parties agrees that it would be impossible
or inadequate to measure and calculate a Non-Breaching party’s damages from any
breach of the covenants or obligations set forth in Article VIII of this
Agreement (Confidentiality).  Accordingly, each Party agrees that if it breaches
any of such covenants, the Non-Breaching party will be entitled to seek, in
addition to any other rights or remedies available to the Non-Breaching party at
law or in equity, an injunction restraining any breach or threatened breach

12

--------------------------------------------------------------------------------

 

and to specific performance of any such provision of Article VIII.  Each party
agrees that no bond or other security shall be required in obtaining such
equitable relief.

 

13.14Survival:  The terms contained in Articles IV, VII, VIII, IX, XI and XIII,
and any other obligations which are expressly intended to survive shall survive
the expiration or termination of this Agreement.

 

13.15Authorization: Each of the parties to this Agreement warrants that it is
permitted to enter into this Agreement and that the terms of this Agreement are
not inconsistent with other contractual obligations that it has.

 

13.16Counterparts; Facsimile Signatures:  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
taken together shall be deemed one and the same instrument.  In the execution of
this Agreement and delivery of signatures, facsimile or digitally scanned
signatures will be treated in all respects as having the same effect as original
signatures.

 

[signature page follows]


13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement, through their
duly appointed and authorized officers and representatives, to be executed in
duplicate as of the day and year first written above.

 

Emmaus Medical, Inc.

 

Publicis Healthcare Solutions, Inc.

 

 

 

 

 

 

By: /s/ Lan Tran

 

 

By:/s/ Mohan Ganesan

 

 

 

 

Print Name:  Lan Tran

 

 

Print Name: Mohan Ganesan

 

 

 

 

Title:  CAO & Co-President

 

 

Title: CFO

 

 

 

 

Date:  01/30/2018

 

 

Date: 01/29/2018

 

 

 

 

 

Publicis Healthcare Solutions, Inc.

 

 

 

 

 

 

 

 

By:/s/ Andrew Adams

 

 

 

 

 

 

Print Name: Andrew Adams

 

 

 

 

 

 

Title: President

 

 

 

 

 

 

Date: 01/29/2018

 

 




14

--------------------------------------------------------------------------------

 

Exhibit A

Form of Statement of Work

 

 

project:   _______________________________

 

This Statement of Work #X (this “SOW#X”), effective _________ (the “SOW
Effective Date”), is made and entered into pursuant to that certain Master
Services Agreement dated _______, 2017 (the “Agreement”) by and between Emmaus
Medical, Inc., a corporation with offices at 21250 Hawthorne Blvd - Suite 800,
Torrance, CA 90503 (“Client”) and _________________, a division of Publicis
Healthcare Solutions, Inc., a New Jersey corporation with offices at 1000 Floral
Vale Boulevard, Suite 400, Yardley, PA 19067 (“Company”).  

 

 

1.

Services.  Company will render in the services set forth in the attached
Schedule I: Scope of Services (“Services”).  Any additional work required beyond
the Services set forth Schedule I must be agreed to in writing by Client and
Company.

 

2.

Term and Termination.  Services will commence upon the SOW Effective Date and
all Services, deliverables and payments properly due hereunder will be completed
by ____________ and this SOW will terminate on such date; provided, however,
that either Client or Company may extend and/or terminate this SOW in accordance
with the Agreement.

 

3.

Client Program Lead.

Client’s Program Lead for this SOW#X is:

 

Name:  

Address:

Email:

 

 

4.

Compensation and Invoicing.

 

 

a.

In consideration for the Services, Client agrees to pay Company the Fees set
forth in Schedule II: Project Fees & Payment Schedule attached hereto.  The
total dollar amount payable by Client to Company under this SOW for all Fees and
expenses shall not exceed the amount of ____________________________________
($XXX,XXX USD). The Fees and expenses specified in this SOW represent the total
fees and pass through expenses to be paid by Client for the Services
contemplated herein.  Any changes to Fees and/or expenses shall be agreed upon
by the parties in a signed writing.

15

--------------------------------------------------------------------------------

 

 

b.

All Invoices shall be sent electronically via email to:

 

Mark Diamond

mdiamond@emmauslifeaciences.com

 

With a copy sent electronically via email to the Client Program Lead

 

 

ACCEPTED AND AGREED:

 

Emmaus Medical, Inc.

 

Publicis Healthcare Solutions, Inc.

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 




16

--------------------------------------------------------------------------------

 

Exhibit B

Direct Recruiting Services

 

 

I.

The following definitions shall apply to this Exhibit B:

 

 

a)

“Client Resource” shall mean an individual identified in the course of the
Direct Recruiting Services who is engaged as an employee of Client.

 

 

b)

“Company Resource” shall mean an individual identified in the course of the
Direct Recruiting Services who is engaged as an employee of Company.

 

 

c)

“Direct Recruiting Services” shall mean services to be performed by Company on
Client’s behalf for purposes of identifying and hiring Client Resources or
Company Resources.

 

 

d)

“Program Management Services” shall mean project oversight to be provided by
Company as outlined within each SOW.

 

 

 

II.

This Exhibit B describes a summary of Direct Recruiting Services only and does
not guarantee that any or all of the services will be provided by Company, nor
is Client obligated to engage Company for the same.  Prior to the provision of
any such services, the Parties will finalize an SOW which shall include, at a
minimum, a full description of services as well as fees and expenses associated
with each requested service. The terms of this Exhibit B shall apply to Direct
Recruiting Services only.

 

 

A.

Recruitment:

Recruitment Services may include the following:

 

 

i.

Assist the Client with developing job description profiles, as requested and
approved by Client;

 

ii.

Source, screen, and telephone interview qualified candidates;

 

iii.

Build, expand and/or backfill teams as requested by Client;

 

iv.

Communicate with candidates throughout the recruiting cycle;  

 

v.

Work collaboratively with Client hiring manager and talent acquisition from
posting to offer;

 

vi.

Post the position identified above to job boards, as approved by Client;

Work with Client to review any confidentiality, non-solicitation and/or
non-compete agreements for each candidate, if any;

 

vii.

Prepare offer letters for successful candidates, as requested and approved by
Client;

 

viii.

Comply with any and all municipal, state and federal laws, rules and regulations
applicable to the performance of the Services and ensure that all candidates are
referred in accordance with their individual

17

--------------------------------------------------------------------------------

 

 

job related qualifications, without regard to race, religion, sex, age, national
origin, disability or any other protected status;

 

ix.

Provide coordination and scheduling of any candidates moving forward to
face-to-face interviews with the Client hiring managers.  Manage the disposition
of candidates that were not selected, per the Standard Operating Procedure
(“SOP”) process provided by Client.

 

 

B.

Program Management Services:

Program Management Services delivered by Company may include:

 

 

i.

Provision of a project manager/Client liaison who may:

 

a.

Act as main point of contact with Client HR, Recruiting and Sales Leadership;

 

b.

Field questions, identify challenges, propose solutions, updates, etc.;

 

c.

Develop and present initial Client questionnaire to ensure Company has a viable
plan in place to address the Client needs;

 

d.

Screen and track referrals from Client employees and provide updates to Client
employees on referral status.  Note - all referrals must apply to the position
before Company will screen;

 

e.

Provide standard reporting and create/update custom reports, as mutually agreed
by Company and Client;

 

f.

Identify and propose solutions to anticipated program needs and/or challenges.

 

 

ii.

Recruiter selection and management:

 

a.

Company may regularly provide to the Client a report(s) containing the
recruiting activities, at a frequency to be agreed upon in the applicable
SOW.  This report will be customized based on the opening types, etc.;

 

b.

Company may assist Client in developing a plan for hiring events to be
conducted.

 

 

C.

Program Personnel:

i.Recruiter: The recruiter has the primary responsibility of interacting with
candidates and conveying the “value proposition” on the opportunity. A recruiter
works in partnership with the sourcers and the researchers (as described below)
providing direction and feedback on the candidates to be submitted for
consideration. A Recruiter is responsible for ensuring candidates are applying
into Company’s Applicant Tracking System (ATS).  The recruiter will also partner
with Client hiring manager and communicate on an as needed basis to recruit the
right candidate for each given opening.

 

ii.Sourcer/Admin:  A sourcer/admin works in partnership with the recruiter and
will work to scrub networked databases for profile candidates.  Examples of
these data bases would include LinkedIn, CareerBuilder, Monster, MedReps, and
The Ladders.  A sourcer will drive candidates to apply online, additionally they
may send a short email to assess interest, they may engage in a brief phone

18

--------------------------------------------------------------------------------

 

conversation to assess interest and drive application.  A sourcer may also
contact candidates via phone, email, text, Facebook or LinkedIn to assess
interest and also to network other leads.  The sourcer then forwards viable
candidates to the recruiter.

 

 

D.

Company Personnel:  While providing Services, Company Personnel may work
off-site at Company’s location, at other locations as necessary to perform the
Services or, at Client’s request, on-site at Client’s location (at Client
cost).  

 

 

E.

Client Obligations:

i.Provide Company with a point of contact list for all stages and tiers of
recruitment;

ii.Provide Company, in writing and no later than at time of execution of this
Agreement, with approval of minimum job requirements, to be included within
agreed upon SOW for each position to be recruited;

iii.Provide Company with approved ad, territories, phone interview guide,
outline of interview process expectations and any other tools that Client
expects Company to use during the recruiting process;

iv.Provide Company, in writing, any changes that occur with the aforementioned
timeline and territories;

v.If Company will be using Client’s ATS (preferred process); Client will provide
training on Client’s applicant tracking system. If Company will be using
Company’s ATS, both parties will mutually agree upon needs and additional fees,
if applicable;

vi.Provide Company with reasonable access to all Client employees and personnel
whose cooperation is required in order to achieve successful provision of
Services;

vii.Provide Company, in writing, with Client value proposition.

 

 

F.

Placement Fee:

Company will be entitled to a Placement Fee as described in the Fees and Payment
Schedule reflected under an applicable SOW for each candidate who is hired by
Client as a result of Company’s services hereunder.  Additional fees may apply
in the event of any voluntary withdrawal of a candidate.

 

Client will provide Company with a monthly activity report to include all open
positions and filled positions with candidate name, territory name, and start
date.  This report will be used for monthly billing verification by the Company.

 

 

G.

Additional Recruiting Services and Fees:

(1)Advertisement Services: Client may request, from time to time, additional
services, which may include, without limitation, use of third party job-boards,
such as CareerBuilder, MedReps, Medzilla, or LinkedIn. In the event Client
wishes to add these additional services, the parties shall work together in good
faith to agree upon terms and fees accordingly.

 

19

--------------------------------------------------------------------------------

 

(2)Enhanced Recruiting Services:  Company, through services to be provided by a
Third Party Vendor, may offer Enhanced Recruiting Services, which may include,
without limitation, customized interview surveys and other written or oral
solutions which are designed to enhance the recruiting and interviewing process
and maximize efficiency.  In the event Client wishes to exercise its option to
obtain such Enhanced Recruiting Services, Client and Company shall separately
negotiate in good faith scope and associated fees based on Client’s specified
requirements.

 

H.Client Resources.  Client acknowledges and agrees that Client Resources are
not, and are not intended to be, considered or treated as, employees of Company
or any of its affiliates, and that such Client Resources are not, and are not
intended to be, eligible to participate in any benefit programs or in any
“Employee Benefit Plans” of Company.  All matters of compensation, benefits and
other terms of employment for any such Client Resource shall be solely a matter
between Client and such individual.  Client shall be solely responsible and
liable for the payment of all compensation and benefits under any such employee
benefit plan for Client Resources.




20

--------------------------------------------------------------------------------

 

Exhibit C

Contract Sales Organization Services

 

 

I.

The following definitions shall apply to this Exhibit C:

 

 

a)

“Call” or “Called” shall mean a face-to-face or telephonic interaction between
Company Personnel and a Target, or his/her staff members, during which the
Company Personnel delivers Client-specified information regarding the Products,
and may offer Product Promotional Materials in accordance with applicable
industry laws, regulations and guidance, with this Agreement and any related
SOWs.

 

 

c)

“Company Personnel” means Company provided employees, subcontractors, agents or
consultants that are qualified to perform the Services as required for
fulfillment of its obligations under this agreement.  Detailed job descriptions
will be provided within the applicable Statements of Work.  For the avoidance of
doubt, candidates sourced to Client under any direct recruiting Services will
not be considered Personnel of Company.

 

 

d)

“Products” means Client’s pharmaceutical products as stated in the applicable
SOW.

 

 

e)

“Product Promotional Materials” means any Client pre-approved materials that can
be read and/or provided to Targets during a Call.

 

 

f)

“Program” means a program of Calling on Targets to be conducted by the Company
Personnel with respect to Client’s Product(s) pursuant to this Agreement.

 

 

g)

“Target" means healthcare professionals and his/her staff members, and others
that have been specifically identified by Client, including business names and
phone numbers, to be Called upon.

 

 

II.

This Exhibit C describes a summary of Contract Sales Organization Services only
and does not guarantee that any or all of the services will be provided by
Company, nor is Client obligated to engage Company for the same.  Prior to the
provision of any such services, the Parties will finalize an SOW which shall
include, at a minimum, a full description of services as well as fees and
expenses associated with each requested service. The terms of this Exhibit C
shall apply to Contract Sales Organization Services only.

 

 

A.

Summary:

i.With respect to each Program, Company shall engage in the Calling of Targets
as provided in accordance with the applicable SOW as well as the agreed upon
business rules prior to starting the Program.  

 

ii.During the term of each Program, the parties shall be responsible for the
following respective duties and obligations to the extent applicable in
connection with each Program:

21

--------------------------------------------------------------------------------

 

 

iii.Company will maintain the number of Personnel as provided in the applicable
SOW, whose activities shall be to provide the Services for the Product(s) for
that Program.    

 

iv.Client shall make available to Company, at Client's expense, a Client Program
Lead to assist and consult with Company's Program Lead regarding any questions
pertaining to the Services and/or the Calling of Targets; and such Client
Program Lead shall consult with such Client marketing and other personnel as
needed to reply to Company’s inquiry.

 

 

B.

Product Promotional Materials:

i.Client shall have sole responsibility for the content of all Product
Promotional Materials, and all copyright and other intellectual property rights
in the Product Promotional Materials shall remain vested in Client.  Company
shall not develop or create any promotional materials or literature in
connection with the Programs or the Products.    

 

ii.In connection with this Program, Company shall utilize only Product
Promotional Materials provided by Client during the Calls.  Company shall
immediately cease the use of any Product Promotional Materials when instructed
to do so in writing by Client.   Company shall use the Product Promotional
Materials only for the purposes of this Agreement.  Company Personnel shall make
no claims, statements or representations regarding Products other than those
expressly stated in the approved Product Promotional Materials authorized by
Client.

 

iii.Company shall neither add, delete nor modify any claims, including, but not
limited to, efficacy or safety claims nor make any changes (including, but not
limited to, underlining or adding notes) in the Product Promotional Materials or
any Product literature.  Company shall perform the Calls and other Services for
the Products in accordance with all Applicable Laws and professional guidelines,
including, but not limited to, any applicable provisions of the Federal Food,
Drug and Cosmetic Act, the American Medical Association Gifts to Physicians from
Industry Guidelines, the Prescription Drug Marketing Act (PDMA), and the
Medicare-Medicaid Anti-Fraud and Abuse Amendments.   Company covenants that it
shall carefully monitor the activities of the Company Personnel to ensure
compliance with all such laws and guidelines applicable to its obligations
hereunder.  

 

iv.If applicable, Client shall provide Product Promotional Materials to Company
with respect to each Program, at Client's expense, in sufficient quantities as
required for the Program.  The shipment and storage of such Product Promotional
Services shall be at Client's expense.  

 

 

C.

Personnel:

i.As the employer of the Personnel, Company shall have responsibility for their
direction and control.   Company agrees that the Personnel will cooperate

22

--------------------------------------------------------------------------------

 

fully with Client and its management in their monitoring of the
Program.  Company shall have sole responsibility for disciplinary procedures or
corrective actions regarding the Personnel. Company shall be responsible for
initiating and implementing all actions regarding hiring, promotion, discipline,
discharge, compensation, processing of grievances and monitoring of the
professional appearance, demeanor and conduct of Project team. Accordingly,
Client shall not issue or provide any disciplinary documents, notices or
memoranda directly to a Company resource.

 

ii.Company shall provide management and supervisory Personnel to coordinate and
support the activities of the Personnel as Company determines to be appropriate
to accomplish Company's responsibilities under each Program.  The number and
type of Company management and supervisory Personnel may be further defined in
the applicable SOW.

 

iii.If, at any time during the course of the Services, Client determines that
any performance of the Services by the Company Personnel does not meet the
mutually agreed upon responsibilities set forth herein or in the applicable SOW,
Client may request Company to remove such Company Personnel from the Program and
replace such individual. Company shall promptly remove any Personnel upon
Client's request or as required by Company’s own policies or any applicable
federal or state laws or regulations, provided that the request for removal is
not based on sex, race, creed, color, national origin, or any other protected
status or in violation of any law.  Client’s requested removal of Personnel from
a Program is subject to Company’s internal practices and procedures and
applicable legal requirements.  Subject to the limitations set forth in this
paragraph, Company shall promptly replace such Personnel with a replacement
Personnel qualified to perform the Services in accordance with the terms stated
herein and in the applicable SOW.

 

iv.Client acknowledges and agrees that no Company Personnel are, nor are they
intended to be, considered or treated as, employees of Client or any of its
affiliates, and that such Company Personnel are not, and are not intended to be,
eligible to participate in any benefit programs or in any “Employee Benefit
Plans”.  All matters of compensation, benefits and other terms of employment for
any such Company Personnel shall be solely a matter between Company and such
individual.  Company shall be solely responsible and liable for the payment of
all compensation and benefits under any such employee benefit plan for Company
Personnel.

 

 

D)

Program Design and Implementation:

i.Company and Client will jointly collaborate on the design of a strategy, which
may include, but is not limited to, Program governance, meeting frequency,
escalation procedures, issue resolution and roles and responsibilities of the
respective parties.

 

ii.Company and Client will define key metrics for the Program along with any
target goals.  Each metric description may include the frequency of the

23

--------------------------------------------------------------------------------

 

report, source of the data (Company/Client SFA System (as applicable) or time
reporting) and the data delivery method or other specifications agreed to by the
parties in an SOW.    

 

 

E)

Compliance:

i.Client requires that Company Personnel comply with all industry regulations,
laws and guidance, including federal healthcare program and FDA requirements, as
well as Client’s policies, procedures and training provided by or on behalf of
Client.

 

ii.Client’s Compliance Dept. will provide relevant compliance training content
and will have the right to attend training sessions and provide live training if
it so chooses.  Company Personnel will receive testing and certification on all
policies and procedures required by Client.  Company and/or Client will also
provide any required training should any relevant and/or new policies and
procedures be implemented.

 

 

F)

Adverse Event Reporting (if applicable):

i.As relates to adverse events, Company shall report any actual or suspected
violations of laws, regulations, guidance, FDA requirements and/or Client
policies and procedures to Client’s Compliance Department within one (1)
business day of receiving information relating to the event.

 

ii.In addition to Client’s requisite adverse event reporting SOP, Company shall
notify Client within one (1) business day of receiving information that relates,
refers or pertains to the following (in association with any Client products):

 

 

•

An adverse event or experience in humans associated with any Products;

 

•

A technical complaint regarding any Product;

 

•

A report of any other problem involving any Product (e.g., contamination,
discoloration, improper labeling, adulteration);

 

•

The initiation or threat of any claim, lawsuit or other proceeding against
Client, Company or any Company Personnel which relates in any way to the
Services provided herein; and/or

 

•

A report of noncompliance with the Adverse Event Reporting process that requires
Client’s immediate attention/knowledge.

 

iii.Client will be responsible for supplying Company with its Pharmacovigilance
reporting process/procedure for adverse event reporting.    Company will be
responsible for ensuring all Company Personnel are trained regarding the
expectation that they comply with Client’s Pharmacovigilance and Adverse Event
policies, procedures and business rules.  

24